REQUESTED BY: Gregory G. Jensen, Deputy County Attorney, Valley County, Ord, Nebraska.
What would be the county's liability for the injury of a minor while such minor was working pursuant to a work detail sentence imposed under Section 53-180.05, R.R.S. 1943?
A minor working on county streets or other county property pursuant to such sentence would be an employee for purpose of the Nebraska Workmen's Compensation Law. The county's liability would be limited to that provided in that law.
Section 53-180.05, R.R.S. 1943, was amended in 1973 by the enactment of L. B. 25, which provided for placing minors on a work detail as an alternative sentence. L. B. 25 during the course of its progress through the Legislature was amended to include amendments to sections 48-115 and48-126.01, R.R.S. 1943. Subsection (f) of paragraph (1) of section 48-115 was amended to grant employee status to persons on such work details pursuant to the order of any court of the State. Prior to that time employee status was granted only to those on work detail pursuant to an order of a juvenile or municipal court.
The legislative history, including the floor debate at the time of adoption of that amendment to L. B. 25, makes it clear that the Legislature intended to provide workmen's compensation coverage for any minors working under such circumstances. Senator Carstens presented the following comments on March 16, 1973:
   "SENATOR CARSTENS: Mr. President and members of the body, this particular section was brought to my attention by a county judge out at McCook. Heretofore it had been brought to his attention. Apparently, this judge had been doing some of the exact provisions that this bill has, but it was brought to his attention that they might not be covered in case of injury, and he recommended that we amend this section so that any sentence that is pronounced in this are, that any offender would be covered from, under all courts rather than just those mentioned, and this is the amendment, just merely provides for coverage under all the courts."
Since there is workmen's compensation coverage for injuries to the minor while on the work detail, that would be the exclusive remedy on account of any such personal injury and the county's liability would be limited to the provisions of the Workmen's Compensation Law. Section 48-148, R.R.S. 1943; Marlow v. Maple Manor Apartments, 193 Neb. 654,228 N.W.2d 303; Goodwin v. Epsen Lithographing Company,183 Neb. 281, 160 N.W.2d 183.